UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6711



WILLIE M. HARDY, JR.,

                                              Plaintiff - Appellant,

          versus


GLEN TURNER, Warden,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-709-AM)


Submitted:   July 27, 2000                 Decided:   August 7, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie M. Hardy, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie M. Hardy, Jr., appeals from the district court’s order

denying his motion for a writ of prohibition.   We have reviewed the

record and the district court’s opinion and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.    See Hardy v. Turner, No. CA-00-709-AM (E.D. Va. May 9,

2000).*   To the extent that Hardy seeks to present new evidence on

appeal, this court generally will not consider new claims or evi-

dence for the first time on appeal.    See Muth v. United States, 1

F.3d 246, 250 (4th Cir. 1993).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
May 8, 2000, the district court’s records show that it was entered
on the docket sheet on May 9, 2000. Pursuant to Rules 58 and 79(a)
of the Federal Rules of Civil Procedure, it is the date that the
order was entered on the docket sheet that we take as the effective
date of the district court’s decision. Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                 2